*746Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order which affirmed the judgment of Supreme Court denying petitioner’s application to stay arbitration, granted. Motion, insofar as. it seeks leave to appeal from that portion of the Appellate Division order which affirmed the order of Supreme Court denying renewal, dismissed upon the ground that that portion of the Appellate Division order does not finally determine the proceeding within the meaning of the Constitution.